745 F.2d 501
35 Fair Empl.Prac.Cas.  1502
LeVelle CLAY, Appellant,v.CONSUMER PROGRAMS, INC., Appellee.
No. 83-2658.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 1, 1984.Decided Sept. 6, 1984.

On Appeal from the United States District Court for the Eastern District of Missouri;  Edward L. Filippine, Judge.
Ernest L. Keathley, Jr., St. Louis, Mo., for appellant.
Harry B. Wilson, Reuben A. Shelton, Husch, Eppenberger, Donohue, Elson & Cornfeld, St. Louis, Mo., for appellee.
Before ARNOLD, Circuit Judge, HENLEY, Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
LeVelle Clay brought this suit against his former employer, Consumer Programs, Inc., under Title VII of the Civil Rights Act of 1964, claiming racial discrimination.  The District Court1 found that the defendant had not discriminated against Clay.   Clay v. Consumer Programs, Inc., 576 F.Supp. 185 (E.D.Mo.1983).  We have considered each of the arguments made on appeal by plaintiff and are not persuaded that any error of law has been committed, nor that the District Court's findings of fact are clearly erroneous.  The judgment is therefore affirmed on the basis of the District Court's published opinion.


2
Affirmed.



1
 The Hon. Edward L. Filippine, United States District Judge for the Eastern District of Missouri